                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

KEN RAMOS,

               Plaintiff,
v.                                                               Case No. 8:18-cv-2746-T-24 CPT

AVATAR PROPERTY & CASUALTY
INSURANCE COMPANY and HITESH
P. “JOHN” ADHIA,

            Defendants.
______________________________/

                                              ORDER

       This cause comes before the Court on Defendants’ Motion to Dismiss. (Doc. No. 26).

Plaintiff opposes the motion. (Doc. No. 32). As explained below, the motion is granted in part

and denied in part.

I. Standard of Review

       In deciding a motion to dismiss, the district court is required to view the complaint in the

light most favorable to the plaintiff. See Murphy v. Federal Deposit Ins. Corp., 208 F.3d 959,

962 (11th Cir. 2000)(citing Kirby v. Siegelman, 195 F.3d 1285, 1289 (11th Cir. 1999)). The

Federal Rules of Civil Procedure do not require a claimant to set out in detail the facts upon

which he bases his claim. Instead, Rule 8(a)(2) requires a short and plain statement of the claim

showing that the pleader is entitled to relief in order to give the defendant fair notice of what the

claim is and the grounds upon which it rests. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007)(citation omitted). As such, a plaintiff is required to allege “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id.

(citation omitted). While the Court must assume that all of the allegations in the complaint are
true, dismissal is appropriate if the allegations do not “raise [the plaintiff’s] right to relief above

the speculative level.” Id. (citation omitted). The standard on a 12(b)(6) motion is not whether

the plaintiff will ultimately prevail in his or her theories, but whether the allegations are

sufficient to allow the plaintiff to conduct discovery in an attempt to prove the allegations. See

Jackam v. Hospital Corp. of Am. Mideast, Ltd., 800 F.2d 1577, 1579 (11th Cir. 1986).

II. Background

        Plaintiff Ken Ramos alleges the following in his amended complaint (Doc. No. 23):

Ramos was employed by Defendant Avatar Property & Casualty Insurance Company (“Avatar”)

as property and casualty adjuster. Prior to January 26, 2018, Ramos was paid a salary of $49,000

per year. However, on January 26, 2018, Avatar notified Ramos and other similarly situated

employees that they would be reclassified as independent contractors. The change in

classification did not result in a change in Avatar’s control over him; it only changed Ramos’

pay—Ramos no longer received a salary, but instead, he received a fee for particular services that

he performed. As such, Ramos contends that at all times he remained an employee of Avatar.

        After the change in classification, Ramos was still required to remain ready and available

in an “on-call” status in excess of 40 hours per week. Ramos contends that his on-call time was

compensable. However, Avatar failed to pay Ramos the required minimum wage for all hours

work (including on-call hours) and failed to pay him overtime for the hours he worked in excess

of 40 per week. In mid-May of 2018, Avatar terminated Ramos’ employment.

        As a result, Ramos filed suit against Avatar and its CEO/President, Hitesh P. Adhia. In

his amended complaint, Ramos asserts three claims: (1) violation of the minimum wage

provisions of the Fair Labor Standards Act (“FLSA”); (2) violation of the overtime provisions of


                                                   2
the FLSA; and (3) a claim for conversion against Avatar. In response, Defendants filed the

instant motion to dismiss.

III. Motion to Dismiss

       Defendants argue that all three claims should be dismissed. Specifically, Defendants

argue that: (1) the FLSA claims are not sufficiently pled; and (2) Ramos cannot maintain a

conversion claim. Accordingly, the Court will analyze both arguments.

       A. FLSA Claims

       Defendants argue that Ramos’ FLSA claims are not sufficiently pled, because Ramos did

not provide sufficient detail regarding the hours that he worked, and Ramos did not provide

enough factual support to show that his on-call time is compensable. The Court rejects these

arguments as Ramos has sufficiently alleged that between January 26, 2018 until his termination

in mid-May of 2018, he was not paid the required minimum wage for all hours worked and was

not paid the overtime wage for hours worked in excess of 40 per week. Furthermore, Ramos

alleges that his on-call time was compensable, and the Court must accept that factual allegation

as true at this stage of the proceedings. To the extent that Defendants would like greater detail

regarding Ramos’ FLSA claims, they can obtain such information through discovery.

Accordingly, the Court denies Defendants’ motion to dismiss Ramos’ FLSA claims.

       B. Conversion Claim

       Next, Defendants argue that Ramos cannot maintain a conversion claim. Defendants

offer several reasons for this contention, and the Court agrees that a conversion claim is not

available to recover unpaid wages. The sole case cited by Ramos in support of his conversion

claim, Ocean Club Community Association v. Curtis, 935 So. 2d 513 (Fla. 3d DCA 2006), does


                                                 3
not actually analyze the propriety of a conversion claim for unpaid wages. Instead, the court in

Curtis merely stated that it had previously awarded the plaintiff damages on his

conversion/unpaid wages claim. See id. at 514. The Curtis court provides no detail regarding the

specifics of the conversion claim other than the fact that the plaintiff alleged that the defendant

withheld income that the plaintiff had earned by giving tennis lessons at the defendant’s club.

See id. This Court is not persuaded by the Curtis case, which contains no analysis regarding the

conversion claim.

       Instead, the Court is persuaded by Chinea v. United Drywall Group, 2010 WL 11506033,

at *2 (S.D. Fla. Feb 17, 2010), wherein the plaintiffs attempted to assert a conversion claim for

unpaid wages. The Chinea court stated the following regarding the conversion claim:

               Under Florida law “a simple debt which can be discharged by the
               payment of money cannot generally form the basis of a claim for
               conversion . . . .” For money to be the object of a claim for
               conversion . . ., there must be an obligation to “keep intact or deliver
               the specific money in question, so that the money can be identified.”
               Thus, a debt that may be discharged by the payment of money in
               general cannot be the subject of a conversion claim. Based on Florida
               law, Plaintiffs cannot plead a claim for conversion. The money they
               seek, unpaid wages and overtime, is not clearly identifiable, specific
               money. Plaintiffs simply seek the payment of an alleged debt.
               Payment of money in general will satisfy that debt. Thus, under
               Florida law, Plaintiffs' claim for conversion must be dismissed.

Id. (internal citations omitted); see also Mejia v. Cambridge Specialty Construction Corp., 2009

WL 10700178, at *1 (S.D. Fla. Oct. 19, 2009)(dismissing the plaintiffs’ conversion claim, as it

was simply a claim to enforce an obligation to pay wages owed); Trenhs v. Fast Track Paving,

Inc., 2011WL 13220345, at *3 (S.D. Fla. May 27, 2011). For the same reasons, Ramos’

conversion claim fails.



                                                  4
IV. Conclusion

       Accordingly, it is ORDERED AND ADJUDGED that Defendants’ Motion to Dismiss

(Doc. No. 26) is GRANTED IN PART AND DENIED IN PART: The motion is granted to the

extent that the Court dismisses the conversion claim; otherwise, the motion is denied.

       DONE AND ORDERED at Tampa, Florida, this 1st day of April, 2019.




Copies to:
Counsel of Record




                                                5
